DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because a comma should be placed after “a data processing module configured to receive the nuclear radiation imaging data”.
Claim(s) 9 is/are objected to because: “the step of positioning of the needle” is suggested to recite “the step of positioning the needle”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
a nuclear detector system…configured for detecting (claim 1)
an ultrasound detector system…configured for detecting (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
detector system (claim 1)
detector system (claim 1)
coupled with functional language:
detecting (claim 1)
detecting (claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
semiconductor-based detectors
ultrasound transducer 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 6, the Specification does not clearly disclose that the data processing module is configured to combine the nuclear radiation imaging data with the ultrasound imaging data utilizing coordinate transformation to co-register points of the first and second three-dimensional coordinate systems to calculate the distance between the needle and the endocavity object of interest.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 6, the preamble recites “treatment” and “treating”, but it is unclear as to whether a “treatment” is actually being performed apart from the image acquisition and processing.
Regarding claim 1, “the relative position”, “the plane”, “the detector surface”, “the distance”, and “the relative distance” lack proper antecedent basis in the claim.
Regarding claim 4, “the relative position” lacks proper antecedent basis in the claim.
Regarding claim 6, “the plane”, “the detector surface”, and “the distance” lack proper antecedent basis in the claim.  Also, in the limitation “inserting a portion of a stationary housing”, it is unclear as to how something that is inserted is considered “stationary”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 7 and 8, the claims are recited as depending upon themselves.  For the purpose of the prior art rejection, claim 7 will be taken as depending upon claim 6 and claim 8 as depending on claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchy (US 7652259) in view of Nagler (US 2004/0204646) in view of Glossop (US 2007/0055128) in view of Okada (US 8825135).
Regarding claims 1 and 4-6, Kimchy discloses a dual modality (17:40-41, “a combined nuclear-radiation and ultrasound imaging probe 20”) endocavity imaging and treatment system and method which can be an endoscopic probe comprising a housing (13:66-67, “endoscopic probe”), a nuclear detector system housed within the housing and configured for detecting nuclear radiation imaging data by guiding photons, using a collimator with interleaved apertures (Figs. 1, 2A, 3, 4B: “collimator 26”; 26:11-20) toward a detector to generate a signal to be processed and mapped out on a plane parallel to a detector surface (Fig. 1; 17:40-48, “nuclear-radiation detector 24”, 26:21-26, “array”); an ultrasound detector system housed within the housing for detecting ultrasound imaging data (Fig. 1; 17:40-48, “ultrasound detector 32”; 26:27-30, “transducers”); a needle associated with the housing and adjustably positionable relative thereto (32:6-12, “detachable needle guide”); and a data processing module configured to receive the nuclear radiation imaging data and the ultrasound imaging data and to generate and output a superimposed image (18:1-10, “nuclear-radiation imaging algorithms 52, ultrasound imaging algorithms 54”; 23:1-15, “a registrator, for co-registering the ultrasound image and the nuclear-radiation image to a single system of coordinates”; 20:1-65, “superposition…”) showing the relative position of the needle and the endocavity object of interest on a monitor (Fig. 1H, 21:22-31 - “display screen 48”).  Kimchy discloses that the needle is visible on both the nuclear image and the ultrasound image and guided to a target based on the superposition of the images (Fig. 1H: “tip 25”; 21:22-30, “an instrument tip 25, which is visible on at least one of the nuclear-radiation image and on the ultrasound image and preferably on both, may be guided to a target, such as source 14, based on the superposition of the attenuation-corrected nuclear-radiation image and the ultrasound image”).  Kimchy further discloses that both the nuclear radiation system and the ultrasound system are at least three-dimensional systems (Figs. 1A-H; 18:11-15, “six-dimensional coordinate system”).  The needle of Kimchy would inherently possess a radiation signature due to its absorbance and reflective properties.  Kimchy does not explicitly disclose that the needle is supported by the housing.  However, Nagler teaches an intracorporeal imaging head, including a radioactive emission imaging probe and an ultrasound imaging means in addition to a surgical instrument such as a needle which is supported by a housing and is adjustably positioned (Fig. 7F, [0081], [0096], [0131], [0141], [0146], [0150], [0151]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the supported needle of Nagler to the endocavity probe of Kimchy, as to provide a supported surgical tool on an endoscopic device.  While Kimchy discloses registering images using fiducials (23:10, “based on at least three fiducial marks 16”), neither Kimchy nor Nagler explicitly disclose using the needle in the images as one of the fiducials.  However, Glossop teaches a needle as a fiducial marker in an image ([0031], [0082]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the needle-based fiducial, as to utilize the positional data possessed by an imaged needle in a spatial registration procedure.  Neither Kimchy, Nagler, nor Glossop explicitly disclose that the data processing module uses the image data to calculate and display the distance between the needle and the endocavity object of interest.  However, Okada teaches using image processing to calculate and display a distance between a needle and a region of interest (2:57-65; 3:58-63).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the distance calculation of Okada to the image processing of Kimchy, Nagler, and Glossop, as to provide enhanced guidance during a surgical procedure.
Regarding claims 2 and 12, Kimchy discloses generating separate images from the detected ultrasound and nuclear radiation data and co-registering the separate images to generate the output image (23:1-18, “co-registering the ultrasound image and the nuclear-radiation image to a single system of coordinates”).
Regarding claim 3, Kimchy discloses utilizing coordinate transformation to co-register the ultrasound and nuclear radiation data and thereafter generate the output image (14:22-26, 35-51 - “register…co-registering”; 20:1-62, “superposition…”).
Regarding claims 7, 8, and 10, Kimchy discloses positioning/moving of a biopsy needle relative to the housing and the object of interest based on the output image (Fig. 1H; 21:22-30, “instrument having a tip 25…may be guided to a target…Tip 25 may be, for example, a biopsy needle”).
Regarding claim 9, Kimchy does not explicitly disclose that the positioning of the needle is performed via an automated process, however it would have been obvious to automate the positioning of the needle in that it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Regarding claim 11, Kimchy discloses delivering a treatment medicine (Fig. 1H; 21:22-30, “instrument having a tip 25…may be guided to a target…Tip 25 may be, for example…a medication-dispensing device”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793